 



Exhibit 10.39
Perot Systems Corporation
1991 Stock Option Plan
Amended and Restated Stock Option Agreement
Non-Qualified Stock Option Grant
This Amended and Restated Stock Option Agreement (this “Agreement”) amends,
restates and
replaces the Stock Option Agreement dated October 23, 2000 (the “Original
Agreement”),
between Perot Systems and you. This Agreement amends the terms of the Original
Agreement effective on the date of the last signature below. This Agreement is
not
valid until properly executed by both parties, with an original copy delivered
to Perot
Systems.

     
Participant:
  Ross Perot, Jr.
Employee ID:
  18930
Effective Date:
  October 23, 2000
Option Shares:
  950,000
Option Date:
  October 23, 2000 Option Price and         Vesting Schedule:        

                  Vesting Date   Option Shares   Price
October 23, 2001
    190,000     $ 9.50  
October 23, 2002
    190,000     $ 9.50  
October 23, 2003
    190,000     $ 9.50  
October 23, 2004
    190,000     $ 9.50  
October 23, 2005
    190,000     $ 9.94  

     
Expiration Date:
  Eleven years after the Effective Date, unless terminated earlier under the
Agreement or the Plan.

By signing this Agreement, the Participant:

  •   Agrees to be bound by the terms of this Agreement and the Plan;     •  
Acknowledges receiving an electronic or paper copy of (1) the Plan, (2) the
Prospectus for the Plan, and (3) Perot Systems’ most recent Annual Report on
Form 10-K; and     •   Consents to receiving delivery of the all future
communications and required documents relating to the Plan or this Agreement via
TRAIN or other electronic transmission.

                      Ross Perot, Jr.       PEROT SYSTEMS CORPORATION    
 
                   
Signature:
  /s/ Ross Perot, Jr.       By:   /s/ Thomas D. Williams    
 
                   
 
              Name: Thomas D. Williams     Date: 12-22-2006           Title:
Vice President and General Counsel    
 
                                Date: December 27, 2006    

 



--------------------------------------------------------------------------------



 



1.   Certain Definitions. As used in this Agreement, the following terms have
the meanings indicated:

  (a)   “Agreement” means this Amended and Restated Stock Option Agreement
between Perot Systems and Participant.     (b)   “Committee” means the Board of
Directors of Perot Systems or the committee of the Board, Chief Executive
Officer or other officer of Perot Systems appointed to administer or to have
authority with respect to the Plan.     (c)   “Common Stock” means the Class A
Common Stock, $.01 par value per share, of Perot Systems.     (d)   “Company”
means Perot Systems and its majority-owned subsidiaries.     (e)   “Confidential
Information” means all written, machine reproducible, oral and visual data,
information and material, including but not limited to the terms of this
Agreement and the Plan, business, financial and technical information, computer
programs, documents and records (including those that Participant develops in
the scope of his or her employment) that (i) the Company or any of its customers
or suppliers treats as proprietary or confidential through markings or
otherwise, (ii) relates to the Company or any of its customers or suppliers or
any of their business activities, products or services (including software
programs and techniques) and is competitively sensitive or not generally known
in the relevant trade or industry, or (iii) derives independent economic value
from not being generally known to, and is not readily ascertainable by proper
means by, other persons who can obtain economic value from its disclosure or
use. Confidential Information does not include any information or material that
is approved by Perot Systems for unrestricted public disclosure.     (f)  
“Effective Date” means the date set forth on the first page of this Agreement,
which relates back to the effective date of the Original Agreement.     (g)  
“Expiration Date” means the date and time as of which the Option expires, which
is the earlier of (i) the close of business on the eleven years after the
Effective Date, or (ii) the date and time as of which all rights to exercise the
Option are terminated under Section 2(d).     (h)   “Market Value” of a share of
Purchased Stock on a given date means the closing sale price for Purchased
Stock, as determined in good faith by the Board of Directors, on such date or,
if no closing sale price is available for such date, on the most recent prior
date for which a closing sale price is available or, if no closing sale price is
available, the closing bid price, as so determined, on such date or, if no
closing bid price is available for such date, the closing bid price on the most
recent prior date for which a closing bid price is available.

          1991 Stock Option Plan   2   Stock Option Agreement

 



--------------------------------------------------------------------------------



 



  (i)   “Net Investment Proceeds,” with respect to any share of Purchased Stock
sold or otherwise transferred by Participant or Participant’s successor in
interest, means the greater of the value of the gross proceeds received for such
share or the Market Value of such share on the date of sale or transfer less, in
either case, (i) the exercise price of the Option for such share plus simple
interest on such amount at the rate of 8% per annum to the date of the sale or
transfer, (ii) any reasonable and customary commission paid for the sale or
transfer, and (iii) the verified amount of any income taxes paid or payable on
the sale.     (j)   “Option” means the right and option evidenced by this
Agreement.     (k)   “Participant” means the individual named on the first page
of this Agreement.     (l)   “Perot Systems” means Perot Systems Corporation, a
Delaware corporation.     (m)   “Plan” means Perot Systems’ 1991 Stock Option
Plan, as amended and restated as of March 23, 2000, as further amended from time
to time.     (n)   “Purchased Stock” means any Common Stock purchased upon the
exercise of this Option, together with any successor security, property or cash
issued or distributed by Perot Systems or any successor entity, whether by way
of merger, consolidation, share exchange, reorganization, liquidation,
recapitalization or otherwise.     (o)   “Termination for Substantial
Misconduct” means termination of employment for conduct resulting in a felony
conviction of the Participant; actions involving moral turpitude, theft, or
dishonesty in a material matter; breach of any obligation under Section 5 of
this Agreement; or failure by Participant to carry out the directions,
instructions, policies, rules, regulations, or decisions of the Board of
Directors of Perot Systems including, without limitation, those relating to
business ethics and the ethical conduct of the business of the Company.     (p)
  “Total Disability” of Participant means a mental or physical disability of the
Participant that the Committee, in its sole discretion, determines will
permanently prevent the Participant from performing the duties of his or her
current occupation with the Company or any other reasonable occupation (suitable
for a person in good health having the Participant’s educational background,
employment history, training, and skills) with the Company or any other
employer, but does not include any condition that the Committee, in its sole
discretion, determines to have resulted from the Participant’s use of alcohol,
drugs, or other chemical substances, or from actions taken by Participant with
the intention of causing self-injury or with reckless disregard for personal
health and safety.

          1991 Stock Option Plan   3   Stock Option Agreement

 



--------------------------------------------------------------------------------



 



  (q)   “Transfer” or “transfer” or derivations thereof includes any sale,
assignment, gift, exchange or any other disposition (other than dispositions
caused by the foreclosure on a pledge, encumbrance, hypothecation, or mortgage
where the successor holder remains subject to the transfer restrictions stated
in this Agreement).     (r)   “Vesting,” or “vesting” or derivations thereof
with respect to any Option issued under this Agreement, means receiving the
right to exercise the Option.     (s)   “Vesting Period” means the period of
time commencing on the Effective Date of this Agreement and ending on the date
on which the entire Option has Vested.

2.   Grant of Option; Exercise of Option; Purchase of Stock.

  (a)   Subject to the terms, conditions, and restrictions set forth in the Plan
(which is incorporated herein by reference) and this Agreement, Perot Systems
hereby grants to Participant, and Participant hereby accepts from Perot Systems,
the option to purchase from Perot Systems

(i) the number of shares of Common Stock specified as the “Option Shares” on the
first page of this Agreement,
(ii) at the purchase price per share of Common Stock specified as the “Exercise
Price” on the first page of this Agreement,
(iii) which option will Vest in Participant in accordance with the Vesting
Schedule specified on the first page of this Agreement.
The Option shall continue to Vest only for so long as Participant is an employee
of Company or has a Total Disability, unless the Committee, in its sole
discretion, agrees in writing otherwise; provided, that if the Participant
ceases to be an employee by reason of the Participant’s death or dies while
having a Total Disability, the Option shall immediately Vest in full.
Participant will have the right to exercise the Vested Option and purchase
Common Stock after the Option Vests as provided in Section 2(d) below.

  (b)   The purchase price of shares as to which the Option is exercised must be
paid to Perot Systems at the time of the exercise either in cash or in such
other consideration as the Committee may approve having a total fair market
value, as determined by the Committee, equal to the purchase price, or a
combination of cash and such other consideration.     (c)   The Committee may
elect to assist Participant in satisfying an obligation to pay or withhold taxes
required as a result of the exercise of this Option by accepting  shares of
Purchased Stock at Market Value to satisfy the tax obligation. The

          1991 Stock Option Plan   4   Stock Option Agreement

 



--------------------------------------------------------------------------------



 



      shares of Purchased Stock accepted may be either shares withheld upon the
exercise of this Option or other shares already owned by Participant. In
determining whether to approve acceptance of Purchased Stock to satisfy such a
tax obligation, the Committee may consider whether the shares proposed to be
delivered are subject to any holding period or other restrictions on transfer
and may waive or arrange for the waiver of any such restrictions.     (d)   The
Option is only exercisable as to Vested Options. Once Vested, the Option may be
exercised until the Expiration Date, provided, however, if the Participant
ceases to provide services to the Company in any capacity, whether as a
director, officer, employee or consultant, be an employee for any reason other
than death or Total Disability, the Option may be exercised only for ninety days
after the date Participant ceases to provide services to the Company, and in any
case no later than the Expiration Date.     (e)   The Option is exercisable by
delivery of an exercise notice, in the form and format and by the method
approved by Perot Systems’ stock administrator, which form and format may be
electronic and solely available by access through Perot Systems internal
computer network, which notice will state the election to exercise the Option,
the number of Vested shares of Common Stock with respect to which the Option is
being exercised, and such other representations and agreements as may be
required by the Company in accordance with the terms of the Plan. The Option
will be deemed to be exercised upon receipt by the Company of such exercise
notice and the purchase price of the Vested shares of Common Stock as to which
the Option is exercised, provided that Participant has concurrently made
adequate provision for fulfilling all applicable tax withholding requirements
and other tax obligations. If the Company in its sole discretion determines that
it is necessary or desirable to withhold any amounts for taxes on Participant’s
behalf, Participant shall reimburse the Company for such amounts immediately
after being notified of them. If Participant does not reimburse the Company for
such amounts, the Company may in its sole discretion either (i) recover such
amounts by selling or canceling at Market Value sufficient shares of any
Purchased Stock held by Participant or (ii) rescind the exercise.

3.   Restrictions on Transfer. The Option may not be sold or otherwise
transferred except (a) by will or the laws of descent and distribution, (b) with
the written consent of the Committee, or (c) in a gratuitous transfer permitted
under SEC Form S-8 to any one or more of the following permitted transferees
(i) any one or more of Participant’s Family Members; (ii) a custodian, trustee,
executor or other fiduciary in a custodial account, trust or other arrangement
in which Participant and/or one or more Family Members of Participant
collectively retain more than 50% of the beneficial interest; or (iii) a
partnership, corporation, limited liability company or other entity in which
Participant and/or one or more Family Members of Participant collectively retain
more than 50% of the voting interests. For purposes of this Agreement, the term
“Family Member” shall mean a spouse, former spouse, grandparent, parent,
stepparent, parent of a spouse,

          1991 Stock Option Plan   5   Stock Option Agreement

 



--------------------------------------------------------------------------------



 



    child, stepchild, spouse of a child, grandchild, sibling, spouse of a
sibling, niece, or nephew, and shall include adoptive relationships. The Option
may be exercisable only by: Participant; a Permitted Transferee; the executors
or administrators of Participant’s estate or a Permitted Transferee’s estate
following his or her death; or the guardian of Participant’s property or a
Permitted Transferee’s property if one is appointed by reason of Participant’s
or a Permitted Transferee’s Total Disability. For purposes of this Agreement,
references to Participant shall be deemed to include another person who is
exercising the Option in accordance with this Section 3 or to whom the Option
has been transferred in accordance with this Section 3. Perot Systems is not
obligated to recognize any purported sale, other transfer, or exercise of the
Option in violation of this Section 3 and; unless it elects to do otherwise, may
treat any such purported sale, other transfer, or exercise as null, void, and of
no effect.   4.   Rights to Buy Back Purchased Stock and to Require Payback of
Certain Profits.

  (a)   If the Committee discovers that Participant has engaged in any conduct
prohibited by Section 5 or if Participant ceases to be employed by the Company
and the Committee, in its sole discretion, determines that Participant’s
cessation of employment resulted from a Termination for Substantial Misconduct
or would have resulted in a Termination for Substantial Misconduct had the
relevant facts been known at the time of Participant’s cessation of employment,
Perot Systems will have the right for 150 days after the Committee discovers the
relevant facts to cancel any unexercised Option, whether or not Vested, and to
buy back from Participant any shares of Purchased Stock then owned by
Participant, at a purchase price equal to the price per share paid by
Participant for the shares plus simple interest on such amount at the rate of 8%
per annum from the date of payment by Participant to the date of tender of
payment by Perot Systems as set forth in Section 4(b) below, and the right to
require Participant to pay back to Perot Systems in cash the Net Investment
Proceeds with respect to any shares of Purchased Stock that have been sold or
otherwise transferred by Participant.     (b)   Whenever Perot Systems has a
right to buy back shares of Purchased Stock or to require Participant to pay
back to Perot Systems Participant’s Net Investment Proceeds with respect to any
shares of Purchased Stock under this Section 4, Perot Systems may exercise its
right by notifying Participant or the subsequent holder of Perot Systems’
election to exercise its right within the designated exercise period. The giving
of such notice will give rise to an obligation on the part of Participant or the
subsequent holder to tender to Perot Systems, within 10 days, any previously
issued certificate representing shares of Purchased Stock to be bought back,
duly endorsed in blank or having a duly executed stock power attached in proper
form for transfer. If any such certificate is not tendered within 10 days, Perot
Systems may cancel any outstanding certificate representing shares to be bought
back. Perot Systems is required to tender the purchase price for shares to be
bought back under this Section 4 within 20 days of giving notice of its election
to exercise its right to buy back  shares. If the person from whom the shares
are to be bought back has not complied with an obligation to return a

          1991 Stock Option Plan   6   Stock Option Agreement

 



--------------------------------------------------------------------------------



 



      certificate representing shares to be bought back, however, Perot Systems
is not required to tender the purchase price until 20 days after the certificate
is returned or 20 days after it cancels the certificate, whichever occurs first.

5.   Non-Competition and Non-Disclosure. Participant acknowledges that: (i) in
the course and as a result of employment with the Company, Participant will
obtain special training and knowledge and will come in contact with the
Company’s current and potential customers, which training, knowledge, and
contacts would provide invaluable benefits to competitors of the Company;
(ii) the Company is continuously developing or receiving Confidential
Information, and that during Participant’s employment he or she will receive
Confidential Information from the Company, its customers and suppliers and
special training related to the Company’s business methodologies; and
(iii) Participant’s employment by Company creates a relationship of trust that
extends to all Confidential Information that becomes known to Participant.
Accordingly, and in consideration of Perot Systems’ granting this Option to
Participant, Participant agrees that Perot Systems will be entitled to terminate
all rights to exercise the Option and to exercise the rights specified in
Section 4 above if Participant does any of the following without the prior
written consent of the Company:

  (a)   while employed by the Company or within one year thereafter:

  (i)   competes with, or engages in any business that is competitive with, the
Company within 250 miles of any location at which Participant was employed by or
provided services to the Company;     (ii)   solicits or performs services, as
an employee, independent contractor, or otherwise, for any person (including any
affiliates or subsidiaries of that person) that is or was a customer or prospect
of the Company during the two years before Participant’s employment with the
Company ended if Participant solicited business from or performed services for
that customer or prospect while employed by Company; or     (iii)   recruits,
hires, or helps anyone to recruit or hire anyone who was an employee of Perot
Systems, or of any of its customers for whom Participant performed services of
from whom Participant solicited business, within the six months before
Participant’s employment with the Company ended; or

  (b)   discloses or uses any Confidential Information, except in connection
with the good faith performance of Participant’s duties as an employee or,
solely with respect to the terms of this Agreement or the Plan, to Participant’s
spouse; or fails to take reasonable precautions against the unauthorized
disclosure or use of Confidential Information; or fails, upon Perot Systems’
request, to execute and comply with a third party’s agreement to protect its
confidential and proprietary information; or solicits or induces the
unauthorized disclosure or use of

          1991 Stock Option Plan   7   Stock Option Agreement

 



--------------------------------------------------------------------------------



 



      Confidential Information.

If any court of competent jurisdiction finds any provision of this Section 5 to
be unreasonable, then that provision shall be considered to be amended to
provide the broadest scope of protection to the Company that such court would
find reasonable and enforceable.

6.   Stock Certificates; Rights as Shareholder. Each certificate representing
shares of Purchased Stock will bear such legends as the Committee determines are
necessary or appropriate. Whether or not certificates representing shares of
Purchased Stock have been issued or delivered, Participant will have all the
rights of a shareholder of Purchased Stock, including voting, dividend and
distribution rights, with respect to shares of Purchased Stock owned by
Participant. Participant will not have any rights as a shareholder with respect
to any shares of Purchased Stock subject to the Option before the date of
issuance to Participant of shares upon exercise of the Option.   7.   Compliance
with Plan. If the provisions of the Plan are inconsistent with the provisions of
this Agreement, the provisions of the Plan supersede the provisions of this
Agreement.   8.   Notices.

  (a)   All notices or other communications relating to this Plan or any other
matter relating to this Agreement given to the Committee, Perot Systems, or any
Company will be deemed delivered on the day the notice or other communication is
received in tangible written form by the Stock Administrator at Perot Systems’
corporate headquarters address, provided that such notice is in the form
specified by Perot Systems.     (b)   All notices or other communications
relating to this Plan or any other matter relating to this Agreement given to a
Participant by the Committee, Perot Systems, or any Company will be deemed
delivered on the first day the notice or other communication is (1) personally
delivered to that person, (2) electronically transmitted to a person who on the
date of that transmission either is an employee of any Company or has consented
to receiving notices by electronic transmission to the last known electronic
transmission address of that person, provided that an acknowledgement of receipt
is returned, or (3) placed in the official government mail of the country of the
sender in an envelope with proper postage paid addressed to the last known
address of that person as reflected in Perot Systems’ personnel or stock
records.     (c)   Either party may at any time change its address for
notification purposes by giving the other written notice of the new address and
the date upon which it will become effective.

          1991 Stock Option Plan   8   Stock Option Agreement

 



--------------------------------------------------------------------------------



 



  (d)   Consent to Electronic Delivery of Notices, Plan Documents and
Prospectuses. By executing this Agreement, the Participant will be deemed to
consent to receiving copies of all notices and other communications relating to
the Plan and this Agreement by electronic transmission, including but not
limited to the Prospectus relating to the Plan, all participation materials, and
all other documents required to be delivered in connection with the Plan. Upon
request, Perot Systems will provide any such documents to the Participant in
tangible written form.

9.   Remedies. Perot Systems is entitled, in addition to any other remedies it
may have at law or in equity, to temporary and permanent injunctive and
otherwise equitable relief to enforce the provisions of this Agreement. Any
action to enforce the provisions of, or otherwise relating to, this Agreement
may be brought in the state or federal courts having jurisdiction in Dallas,
Dallas County, Texas. By signing this Agreement, Participant consents to the
personal jurisdiction of such courts in any such action.   10.   Assignment.
This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, personal representatives, successors, and
assigns. However, Participant does not have the power or right to assign this
Agreement without the prior written consent of Perot Systems.   11.   Attorneys’
Fees. If any legal proceeding is brought to enforce or interpret the terms of
this Agreement, the prevailing party will be entitled to reasonable attorneys’
fees, costs, and necessary disbursements in addition to any other relief to
which that party may be entitled.   12.   Severability. If any provision of this
Agreement is held invalid or unenforceable for any reason, the validity and
enforceability of all other provisions of this Agreement will not be affected.  
13.   Headings. The section headings used herein are for reference and
convenience only and do not affect the interpretation of this Agreement.   14.  
Governing Law. This Agreement shall be governed by and construed in accordance
with the law of the State of Texas, without regard to the choice of law rules in
such law. This Agreement shall be deemed to have been entered into and wholly
performed in Dallas County, Texas. Venue of any disputes relating to this
Agreement shall be in Dallas County, Texas. This Agreement has been written in
English, which language will control in all respects. No translation of this
Agreement into any other language will be of any force or effect in its
interpretation or in a determination of the intent of either party. Each party
waives, to the maximum extent permitted by applicable law, any right it may have
under the laws of any country or other jurisdiction to have this Agreement
written in any other language.

          1991 Stock Option Plan   9   Stock Option Agreement

 



--------------------------------------------------------------------------------



 



15.   Entire Agreement. This Agreement, together with the Plan and any procedure
adopted by the Committee thereunder, constitutes the entire agreement between
the parties with respect to its subject matter and may be waived or modified
only in writing.   16.   Changes in Capitalization. If any change is made in the
Common Stock (including, but not limited to, changes resulting from a stock
dividend, stock split, merger, consolidation, reorganization, recapitalization,
exchange of shares, change in corporate structure or other transaction not
involving the receipt of consideration by Perot Systems), the Committee will
equitably adjust the number of shares of Common Stock and the Exercise Price for
those shares that are subject to outstanding rights under this Agreement to
preserve the rights of Participant under this Agreement. The determination of
the Committee with respect to any such adjustments shall be final, binding and
conclusive.   17.   No Guarantee of Continued Employment. Participant
acknowledges and agrees that the Vesting of shares of Common Stock under this
Agreement is earned only while continuing service to the Company as an employee
at the will of the Company (and not through the act of being hired, being
granted an Option or purchasing shares under this Agreement). Participant
further acknowledges and agrees that this Agreement, the transactions
contemplated hereunder and the Vesting schedule set forth herein do not
constitute an express or implied promise of continued employment by the Company
for the Vesting Period, for any period, or at all, and shall not interfere with
Participant’s right or the Company’s right to terminate Participant’s employment
relationship with the Company at any time, with or without cause.

          1991 Stock Option Plan   10   Stock Option Agreement

 